81,7(' 67$7(6 ',675,&7 &2857
                      )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                     
81,7(' 67$7(6 2) $0(5,&$           
                                     
      Y                              &ULP $FWLRQ 1R  $%-
                                     
521$/' +817                         
                                     
                  'HIHQGDQW         
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                           0(025$1'80 23,1,21 	 25'(5

       2Q 1RYHPEHU   GHIHQGDQW 5RQDOG +XQW ZDV LQGLFWHG RQ RQH FRXQW RI FRQVSLUDF\ WR

GLVWULEXWH DQG SRVVHVV ZLWK LQWHQW WR GLVWULEXWH  JUDPV RU PRUH RI FRFDLQH EDVH FRFDLQH DQG 

JUDPV RU PRUH RI KHURLQ LQ YLRODWLRQ RI  86&   DQG  &RXQW , DQG RQH FRXQW RI

XQODZIXO SRVVHVVLRQ ZLWK LQWHQW WR GLVWULEXWH WZHQW\HLJKW JUDPV RU PRUH RI FRFDLQH EDVH LQ

YLRODWLRQ RI  86&   &RXQW 9 ,QGLFWPHQW >'NW  @ +H ZDV DUUHVWHG RQ 1RYHPEHU 

 $UUHVW :DUUDQW >'NW  @ 2Q 1RYHPEHU   WKH JRYHUQPHQW ILOHG D PRWLRQ IRU SUHWULDO

GHWHQWLRQ *RYHUQPHQW 0HP LQ 6XSS RI 'HWHQWLRQ >'NW  @ ³*RY¶W 'HWHQWLRQ 0HP´ $

KHDULQJ ZDV KHOG RQ 1RYHPEHU   0LQ (QWU\ 1RY   DQG WKH 0DJLVWUDWH -XGJH

LVVXHG D ZULWWHQ RSLQLRQ RQ 1RYHPEHU   RUGHULQJ GHIHQGDQW +XQW WR EH KHOG ZLWKRXW ERQG

'HWHQWLRQ 0HP >'NW  @

       3XUVXDQW WR  86&  E GHIHQGDQW +XQW ILOHG D PRWLRQ RQ 'HFHPEHU  

VHHNLQJ D PRGLILFDWLRQ RI WKH 0DJLVWUDWH -XGJH¶V GHFLVLRQ WR GHWDLQ KLP SHQGLQJ WULDO 0RW IRU

%RQG 0RGLILFDWLRQ >'NW  @ ³'HI¶V 0RW´ 7KH JRYHUQPHQW RSSRVHG WKH PRWLRQ *RYHUQPHQW

0HP LQ 2SS WR 'HI¶V 0RW >'NW  @ ³*RY¶W 2SS´ DQG DIWHU KHDULQJ IURP WKH SDUWLHV DW D

VWDWXV FRQIHUHQFH DW ZKLFK GHIHQGDQW DOVR PDGH D UHTXHVW IRU QHZ FRXQVHO WKH &RXUW WRRN WKH

PRWLRQ XQGHU DGYLVHPHQW DQG LQYLWHG ERWK VLGHV WR VXEPLW DGGLWLRQDO LQIRUPDWLRQ 0LQ (QWU\ -DQ
  0LQ 2UGHU -DQ   2Q )HEUXDU\   DIWHU GHIHQGDQW KDG REWDLQHG QHZ

FRXQVHO KH ILOHG D VHFRQG PRWLRQ IRU ERQG PRGLILFDWLRQ            'HI¶V 6HFRQG 0RW IRU %RQG

0RGLILFDWLRQ >'NW  @ ³'HI¶V 6HFRQG 0RW´ 7KH JRYHUQPHQW ILOHG D QRWLFH RI RSSRVLWLRQ WR

GHIHQGDQW¶V VHFRQG PRWLRQ UHO\LQJ RQ DUJXPHQWV LW PDGH LQ LWV ILUVW RSSRVLWLRQ *RYHUQPHQW¶V

1RWLFH RI 2SS WR 'HI¶V 6HFRQG 0RW >'NW  @

       7KH &RXUW KDV FRQVLGHUHG WKH UHOHYDQW ODZ WKH IDFWV SUHVHQWHG LQ WKH LQGLFWPHQW WKH

PRWLRQV DQG RSSRVLWLRQ WKH HYLGHQFH SUHVHQWHG DW WKH KHDULQJV WKH LQIRUPDWLRQ SURYLGHG E\ WKH

3UHWULDO 6HUYLFHV $JHQF\ DV ZHOO DV WKH VWDWHPHQWV DQG DUJXPHQWV RI FRXQVHO %DVHG RQ WKH UHFRUG

EHIRUH LW DW WKLV WLPH WKH &RXUW ILQGV E\ FOHDU DQG FRQYLQFLQJ HYLGHQFH WKDW WKHUH LV QR FRQGLWLRQ

RU FRPELQDWLRQ RI FRQGLWLRQV WKDW ZLOO UHDVRQDEO\ DVVXUH WKH VDIHW\ RI WKH FRPPXQLW\ LI GHIHQGDQW

LV UHOHDVHG 7KHUHIRUH DIWHU FRQVLGHUDWLRQ RI DOO RI WKH IDFWRUV VHW IRUWK LQ VHFWLRQ J WKH

&RXUW RUGHUV WKDW GHIHQGDQW +XQW VKDOO EH GHWDLQHG SHQGLQJ WULDO

                                        %$&.*5281'

       $W WKH KHDULQJ DQG LQ SOHDGLQJV ILOHG EHIRUH WKH &RXUW WKH JRYHUQPHQW SURFHHGHG E\ SURIIHU

EDVHG RQ WKH LQGLFWPHQW 7KH GHIHQVH RIIHUHG QR FRQWUDU\ HYLGHQFH $FFRUGLQJO\ WKH &RXUW PDNHV

WKH IROORZLQJ ILQGLQJV RI IDFW

,     ,QWHUFHSWLRQV

       2YHU WKH FRXUVH RI WKH JRYHUQPHQW¶V LQYHVWLJDWLRQ ODZ HQIRUFHPHQW UHFHLYHG DXWKRULW\ WR

LQWHUFHSW FRPPXQLFDWLRQV LQYROYLQJ WKUHH SKRQHV XVHG E\ GHIHQGDQWV 0DUYLQ &DUSHQWHU DQG

5RQDOG +XQW DQG LQWHUFHSWHG FRPPXQLFDWLRQV LQ ZKLFK WKH\ PDGH QXPHURXV UHIHUHQFHV WR GUXJ

WUDIILFNLQJ )RU H[DPSOH RQ 0D\   &DUSHQWHU DQG +XQW DUUDQJHG WR VHOO DSSUR[LPDWHO\ 

JUDPV RI FRFDLQH IRU PRUH WKDQ  $OWKRXJK &DUSHQWHU VSRNH GLUHFWO\ WR WKH EX\HU KH




                                                
GLUHFWHG WKH EX\HU WR +XQW E\ SURYLGLQJ WKH EX\HU ZLWK +XQW¶V SKRQH QXPEHU DQG ORFDWLRQ $QG

+XQW ODWHU FDOOHG &DUSHQWHU DQG LQGLFDWHG WKDW WKH GHDO KDG EHHQ FRPSOHWHG

       7KH LQWHUFHSWLRQV DOVR VKRZ WKDW +XQW UHJXODUO\ GLVWULEXWHG FRFDLQH KHURLQ DQG PDULMXDQD

VRPHWLPHV GRLQJ LW KLPVHOI RU XVLQJ UXQQHUV )RU H[DPSOH RQ -XO\   +XQW FDOOHG RQH RI

KLV UXQQHUV DQG DVNHG ³*RW D ZKLWH ER\ RXWVLGH WKH JDWH ULJKW"´ $Q XQLGHQWLILHG PDOH VDLG

³´ +XQW UHSOLHG ³*LYH KLP WKUHH ¶V IRU ´ 7KH QH[W GD\ +XQW VHQW D WH[W PHVVDJH

FRQFHUQLQJ D WUDQVDFWLRQ ³, FDQ JR  D J IRU \RX´ $QG RQ -XO\   D FXVWRPHU DVNHG +XQW

WR EULQJ KLV VFDOH ZLWK KLP WR WKHLU PHHWLQJ

       2WKHU LQWHUFHSWHG FRPPXQLFDWLRQV UHYHDO +XQW¶V GHVLUH WR REWDLQ D KDQGJXQ )RU LQVWDQFH

RQ -XO\   +XQW UHFHLYHG D PHVVDJH IURP DQ LQGLYLGXDO VWDWLQJ KLV LQWHQWLRQ WR ³EULQJ \RX

WKDW *ORFN IRU IUHH´ 7KH QH[W GD\ WKH VDPH LQGLYLGXDO DVNHG +XQW LI KH ZDQWHG WKH VHULDO QXPEHU

UHPRYHG IURP WKH ZHDSRQ 'HIHQGDQW UHSHDWHGO\ LQGLFDWHG WKDW KH ZDQWHG WKH KDQGJXQ EXW KH

ZDV SUHYHQWHG IURP REWDLQLQJ LW WKURXJK )%, LQWHUYHQWLRQ

,,    &RQWUROOHG 3XUFKDVHV

       %HJLQQLQJ LQ -XQH  WKH )%, PDGH D VHULHV RI FRQWUROOHG SXUFKDVHV IURP DQ LQGLYLGXDO

DOOHJHG WR EH +XQW¶V FRFRQVSLUDWRU 7KHVH SXUFKDVHV SURGXFHG D WRWDO RI  JUDPV RI KHURLQ

ERXJKW LQ LQFUHPHQWV RI DSSUR[LPDWHO\  JUDPV

,,,   $UUHVW

         2Q -XO\   +XQW ZDV DUUHVWHG E\ :DVKLQJWRQ '& 0HWURSROLWDQ 3ROLFH 'HSDUWPHQW

RIILFHUV DQG FKDUJHG ZLWK XQODZIXO HQWU\ IRU YLRODWLQJ D 6XSHULRU &RXUW RUGHU WR VWD\ DZD\ IURP

3RWRPDF *DUGHQV ,Q D VHDUFK LQFLGHQW WR DUUHVW RIILFHUV UHFRYHUHG DSSUR[LPDWHO\ WKLUW\ JUDPV RI

D ZKLWHURFN VXEVWDQFH DQG IRXU ]LS FRQWDLQHUV RI VXVSHFWHG KHURLQ ZKLFK ERWK ILHOG WHVWHG SRVLWLYH

IRU FRFDLQHEDVH /DE WHVWV KDYH VLQFH GHWHUPLQHG WKDW WKH ZKLWH VXEVWDQFH ZDV DFWXDOO\ KHURLQ



                                                 
2IILFHUV DOVR UHFRYHUHG WKH SKRQH WKDW KDG EHHQ LQWHUFHSWHG RQ WKH ZLUHWDSV 7KH SKRQH ZDV

UHWXUQHG WR +XQW XSRQ KLV UHOHDVH IURP 6XSHULRU &RXUW DQG KH FRQWLQXHG WR XVH LW LQ

FRPPXQLFDWLRQV VLPLODU WR WKRVH GHVFULEHG DERYH

                                   67$1'$5' 2) 5(9,(:

       7KH %DLO 5HIRUP $FW RI   86&   et seq. SURYLGHV WKDW LI D MXGLFLDO RIILFHU

ILQGV E\ FOHDU DQG FRQYLQFLQJ HYLGHQFH WKDW ³QR FRQGLWLRQ RU FRPELQDWLRQ RI FRQGLWLRQV ZLOO

UHDVRQDEO\ DVVXUH WKH DSSHDUDQFH RI WKH SHUVRQ DV UHTXLUHG DQG WKH VDIHW\ RI DQ\ RWKHU SHUVRQ DQG

WKH FRPPXQLW\ VXFK MXGLFLDO RIILFHU VKDOO RUGHU WKH GHWHQWLRQ RI WKH SHUVRQ EHIRUH WULDO´  86&

 H IJ (YHQ LI GHIHQGDQW GRHV QRW SRVH D IOLJKW ULVN GDQJHU WR WKH FRPPXQLW\

DORQH LV D VXIILFLHQW UHDVRQ WR RUGHU SUHWULDO GHWHQWLRQ United States v. Salerno  86 

±  United States v. Simpkins  )G   '& &LU 

       &RQJUHVV DOVR VSHFLILHG LQ WKH %DLO 5HIRUP $FW WKDW D MXGLFLDO ILQGLQJ WKDW WKHUH LV SUREDEOH

FDXVH WR EHOLHYH WKDW WKH GHIHQGDQW FRPPLWWHG FHUWDLQ RIIHQVHV ± LQFOXGLQJ DQ RIIHQVH IRU ZKLFK D

PD[LPXP WHUP RI LPSULVRQPHQW RI WHQ \HDUV RU PRUH LV SUHVFULEHG XQGHU WKH &RQWUROOHG

6XEVWDQFHV $FW  86&   et seq. ± JLYHV ULVH WR D UHEXWWDEOH SUHVXPSWLRQ WKDW QR SUHWULDO

FRQGLWLRQ RU FRPELQDWLRQ RI FRQGLWLRQV ZLOO EH VXIILFLHQW WR SURWHFW WKH FRPPXQLW\               

86&  H$

       2QFH D UHEXWWDEOH SUHVXPSWLRQ KDV EHHQ WULJJHUHG ³WKH SUHVXPSWLRQ RSHUDWH>V@ at a

minimum WR LPSRVH D EXUGHQ RI SURGXFWLRQ RQ WKH GHIHQGDQW WR RIIHU VRPH FUHGLEOH HYLGHQFH

FRQWUDU\ WR WKH VWDWXWRU\ SUHVXPSWLRQ´ United States v. Alatishe  )G   '& &LU

 HPSKDVLV LQ RULJLQDO see also United States v. Portes  )G   WK &LU 

WKH SUHVXPSWLRQV LQ  H ³DUH µUHEXWWHG¶ ZKHQ WKH GHIHQGDQW PHHWV D EXUGHQ RI SURGXFWLRQ

E\ FRPLQJ IRUZDUG ZLWK VRPH HYLGHQFH WKDW KH ZLOO QRW IOHH RU HQGDQJHU WKH FRPPXQLW\ LI



                                                 
UHOHDVHG´ TXRWLQJ United States v. Dominguez  )G   WK &LU  United States

v. Rodriguez  )G   G &LU  ³>$@ GHIHQGDQW PXVW LQWURGXFH VRPH HYLGHQFH

FRQWUDU\ WR WKH SUHVXPHG IDFW LQ RUGHU WR UHEXW WKH SUHVXPSWLRQ´ FLWLQJ United States v. Matir

 )G   G &LU  :KLOH WKH EXUGHQ RI SURGXFWLRQ PD\ QRW EH KHDY\ see United

States v. Stricklin  )G   WK &LU  WKH DSSOLFDEOH FDVHV DOO VSHDN LQ WHUPV RI

D GHIHQGDQW¶V REOLJDWLRQ WR LQWURGXFH ³HYLGHQFH´

       $QG DV WKH FRXUW H[SODLQHG LQ United States v. Ali  ) 6XSS G  ''& 

HYHQ LI WKH GHIHQGDQW RIIHUV HYLGHQFH WR FRXQWHU WKH SUHVXPSWLRQ WKH SUHVXPSWLRQ GRHV QRW

GLVDSSHDU HQWLUHO\

               $W RUDO DUJXPHQW GHIHQGDQW¶V FRXQVHO SRVLWHG WKDW WKH UHEXWWDEOH
               SUHVXPSWLRQ IXQFWLRQV DV D ³EXUVWLQJ EXEEOH´ WKDW FHDVHV WR H[LVW RQFH D
               GHIHQGDQW SURGXFHV DQ\ FUHGLEOH HYLGHQFH $OWKRXJK WKH '& &LUFXLW KDV
               QRW H[SUHVVO\ UXOHG RQ WKLV LVVXH FLUFXLWV WKDW KDYH FRQVLGHUHG WKH LVVXH
               UHTXLUH XVLQJ WKH SUHVXPSWLRQ DV D IDFWRU HYHQ DIWHU WKH GHIHQGDQW KDV
               SURGXFHG FUHGLEOH HYLGHQFH DV GR MXGJHV RI WKLV &RXUW

Id. DW  Q LQWHUQDO FLWDWLRQV RPLWWHG FLWLQJ United States v. Bess  ) 6XSS  

''&  ³>7KH SUHVXPSWLRQ@ LV LQFRUSRUDWHG LQWR WKH  J IDFWRUV FRQVLGHUHG E\ WKH

FRXUW ZKHQ GHWHUPLQLQJ ZKHWKHU FRQGLWLRQV RI UHOHDVH FDQ EH IDVKLRQHG RU ZKHWKHU WKH GHIHQGDQW

PXVW EH GHWDLQHG SUHWULDO´ see United States v. Stone  )G   WK &LU  ³(YHQ

ZKHQ D GHIHQGDQW VDWLVILHV KLV EXUGHQ RI SURGXFWLRQ KRZHYHU µWKH SUHVXPSWLRQ IDYRULQJ GHWHQWLRQ

GRHV QRW GLVDSSHDU HQWLUHO\ EXW UHPDLQV D IDFWRU WR EH FRQVLGHUHG DPRQJ WKRVH ZHLJKHG E\ WKH

GLVWULFW FRXUW¶´ TXRWLQJ United States v. Mercedes  )G   G &LU  Portes 

)G DW  XVH RI WKH ZRUG UHEXWWHG ³LQ WKLV FRQWH[W LV VRPHZKDW PLVOHDGLQJ EHFDXVH WKH UHEXWWHG

SUHVXPSWLRQ LV QRW HUDVHG ,QVWHDG LW UHPDLQV LQ WKH FDVH DV DQ HYLGHQWLDU\ ILQGLQJ PLOLWDWLQJ

DJDLQVW UHOHDVH WR EH ZHLJKWHG DORQJ ZLWK RWKHU HYLGHQFH UHOHYDQW WR IDFWRUV OLVWHG LQ  J´

TXRWLQJ Dominguez  )G DW 

                                                 
       $V WKH 86 &RXUW RI $SSHDOV IRU WKH 6L[WK &LUFXLW KDV H[SODLQHG

               7KH SUHVXPSWLRQ UHPDLQV DV D IDFWRU EHFDXVH LW LV QRW VLPSO\ DQ HYLGHQWLDU\
               WRRO GHVLJQHG IRU WKH FRXUWV ,QVWHDG WKH SUHVXPSWLRQ UHIOHFWV &RQJUHVV¶V
               VXEVWDQWLYH MXGJPHQW WKDW SDUWLFXODU FODVVHV RI RIIHQGHUV VKRXOG RUGLQDULO\
               EH GHWDLQHG SULRU WR WULDO     7R UHEXW WKH SUHVXPSWLRQ WKHUHIRUH D
               GHIHQGDQW VKRXOG ³SUHVHQW DOO WKH VSHFLDO IHDWXUHV RI KLV FDVH´ WKDW WDNH LW
               ³RXWVLGH WKH FRQJUHVVLRQDO SDUDGLJP´

Stone  )G DW ± LQWHUQDO FLWDWLRQV RPLWWHG TXRWLQJ United States v. Jessup  )G

  VW &LU 

       %XW LQ WKH HQG ZKLOH WKH SUHVXPSWLRQ RSHUDWHV WR VKLIW WKH EXUGHQ RI SURGXFWLRQ LW GRHV

QRW DOWHU WKH JRYHUQPHQW¶V VWDWXWRU\ EXUGHQ RI SHUVXDVLRQ ZKLFK LV FRQVLVWHQW ZLWK WKH SUHVXPSWLRQ

RI LQQRFHQFH Portes  )G DW  ³5HJDUGOHVV RI ZKHWKHU WKH SUHVXPSWLRQ DSSOLHV WKH

JRYHUQPHQW¶V XOWLPDWH EXUGHQ LV WR SURYH WKDW QR FRQGLWLRQV RI UHOHDVH FDQ DVVXUH WKDW WKH GHIHQGDQW

ZLOO DSSHDU DQG WR DVVXUH WKH VDIHW\ RI WKH FRPPXQLW\´ Stone  )G DW 

       7R GHWHUPLQH ZKHWKHU WKH JRYHUQPHQW KDV FDUULHG LWV EXUGHQ WKH &RXUW PXVW FRQVLGHU 

³WKH QDWXUH DQG FLUFXPVWDQFHV RI WKH RIIHQVH FKDUJHG LQFOXGLQJ ZKHWKHU WKH RIIHQVH LV D FULPH RI

YLROHQFH´  WKH ZHLJKW RI WKH HYLGHQFH  WKH KLVWRU\ DQG FKDUDFWHULVWLFV RI WKH GHIHQGDQW DQG

 ³WKH QDWXUH DQG VHULRXVQHVV RI WKH GDQJHU WR DQ\ SHUVRQ RU WKH FRPPXQLW\ WKDW ZRXOG EH SRVHG

E\ WKH SHUVRQ¶V UHOHDVH´  86&  J

       )LQDOO\ DOWKRXJK WKH '& &LUFXLW KDV QRW \HW DGGUHVVHG WKH LVVXH WKH PDQ\ FLUFXLWV WKDW

KDYH DJUHH WKDW WKH GLVWULFW MXGJH VKRXOG UHYLHZ de novo D GHWHQWLRQ GHFLVLRQ UHQGHUHG E\ D

0DJLVWUDWH -XGJH See, e.g., United States v. Koenig  )G   WK &LU  FLWLQJ

FDVHV IURP WKH 6HFRQG 7KLUG )LIWK (LJKWK DQG (OHYHQWK &LUFXLWV ZKLFK DOO KROG WKDW WKH GLVWULFW

FRXUW VKRXOG FRQGXFW D de novo UHYLHZ RI WKH 0DJLVWUDWH -XGJH¶V GHWHQWLRQ GHFLVLRQ United States

v. Stewart  ) $SS¶[   WK &LU  United States v. Gonzales  )G  DW 




                                                 
WK &LU  United States v. Hazime  )G   WK &LU  Portes  )G DW

 7KH &RXUW ZLOO IROORZ WKDW SURFHGXUH LQ WKLV FDVH

                                           $1$/<6,6

,     7KH UHEXWWDEOH SUHVXPSWLRQ DSSOLHV

       8QGHU WKH WHUPV RI WKH %DLO 5HIRUP $FW LI WKHUH LV SUREDEOH FDXVH WR EHOLHYH WKH GHIHQGDQW

KDV FRPPLWWHG DQ RIIHQVH IRU ZKLFK D PD[LPXP WHUP RI LPSULVRQPHQW RI WHQ \HDUV RU PRUH LV

SUHVFULEHG XQGHU WKH &RQWUROOHG 6XEVWDQFHV $FW D UHEXWWDEOH SUHVXPSWLRQ DULVHV WKDW QR SUHWULDO

UHOHDVH FRQGLWLRQ RU FRPELQDWLRQ RI FRQGLWLRQV PD\ EH LPSRVHG WR UHDVRQDEO\ DVVXUH WKH

DSSHDUDQFH RI WKH SHUVRQ RU WKH VDIHW\ RI WKH FRPPXQLW\ LI KH ZHUH UHOHDVHG               See 

86&  H

       *LYHQ GHIHQGDQW¶V LQGLFWPHQW E\ D JUDQG MXU\ LQ WKLV FDVH WKH &RXUW ILQGV WKDW WKHUH LV

SUREDEOH FDXVH WR EHOLHYH WKDW GHIHQGDQW FRPPLWWHG DQ RIIHQVH WKDW WULJJHUV WKH SUHVXPSWLRQ WKDW

LV WKDW IURP VRPHWLPH GXULQJ WKH VXPPHU RI  WR 1RYHPEHU   KH FRQVSLUHG WR GLVWULEXWH

DQG SRVVHVVHG ZLWK LQWHQW WR GLVWULEXWH FRFDLQH EDVH FRFDLQH DQG KHURLQ 7KH HYLGHQFH DOVR

VXSSRUWV D ILQGLQJ WKDW WKHUH LV SUREDEOH FDXVH WR EHOLHYH WKDW KH SRVVHVVHG KHURLQ ZLWK WKH LQWHQW

WR GLVWULEXWH RQ -XO\  

       7KH FRQVSLUDF\ FKDUJH LQ &RXQW , DQG WKH SRVVHVVLRQ ZLWK LQWHQW WR GLVWULEXWH WZHQW\HLJKW

JUDPV RU PRUH RI FRFDLQH EDVH FKDUJHG LQ &RXQW 9 ERWK FDUU\ D PD[LPXP SHQDOW\ RI IRUW\ \HDUV¶

LPSULVRQPHQW See  86&  E%±&  $OWKRXJK WKH GUXJV IRXQG RQ GHIHQGDQW¶V

SHUVRQ DW WKH WLPH RI KLV DUUHVW WXUQHG RXW WR EH KHURLQ DQG QRW FRFDLQH see 'HI¶V 0RW DW  DQG

WKHUHIRUH KH QR ORQJHU IDFHV D ILYH\HDU PDQGDWRU\ PLQLPXP IRU KLV SRVVHVVLRQ ZLWK LQWHQW WR




      7KH &RXUW KDV QRW \HW EHHQ RIILFLDOO\ LQIRUPHG ZKHWKHU WKH 8QLWHG 6WDWHV ZLOO VHHN D
VXSHUVHGLQJ LQGLFWPHQW LQ OLJKW RI WKH FKDQJH LQ WKH VXEVWDQFH LQYROYHG LQ &RXQW 9
                                                
GLVWULEXWH FKDUJH see *RY¶W 2SS DW  KH VWLOO IDFHV D PD[LPXP VHQWHQFH RI IRUW\ \HDUV¶

LPSULVRQPHQW IRU WKH FRQVSLUDF\ FKDUJH DQG ZLOO OLNHO\ IDFH D PD[LPXP RI WZHQW\ \HDUV¶

LPSULVRQPHQW IRU D VXSHUVHGLQJ SRVVHVVLRQ ZLWK LQWHQW WR GLVWULEXWH KHURLQ FKDUJH See 

86&  E& 6R WKLV QHZ HYLGHQFH GRHV QRW UHOLHYH KLP RI WKH SUHVXPSWLRQ

       ,I WKH SUHVXPSWLRQ DSSOLHV GHIHQGDQW EHDUV WKH EXUGHQ WR FRPH IRUZDUG ZLWK FUHGLEOH

HYLGHQFH WKDW KH GRHV QRW SRVH D GDQJHU WR WKH FRPPXQLW\ Alatishe  )G DW  'HIHQGDQW

LV PDUULHG DQG VXSSRUWV KLV IDPLO\ see 'HI¶V 6HFRQG 0RW DW  DQG KH KDV QR SULRU FRQYLFWLRQV

IRU FULPHV RI YLROHQFH      See 3UHWULDO 6HUYLFHV 5HSRUW   $QG KH KDV SURYLGHG HPSOR\PHQW

LQIRUPDWLRQ LQFOXGLQJ D OHWWHU IURP KLV IRUPHU HPSOR\HU DW DQ DXWR ERG\ VKRS VWDWLQJ WKDW KH KDV

ZRUNHG LQ WKH SDVW DQG ZRXOG EH DEOH WR UHVXPH KLV HPSOR\PHQW See ([  WR 'HI¶V 6HFRQG 0RW

>'NW  @

       $VVXPLQJ WKDW GHIHQGDQW KDV FRPH IRUZDUG ZLWK VRPH FUHGLEOH HYLGHQFH WR FRXQWHU WKH

SUHVXPSWLRQ WKH &RXUW PXVW WKHQ FRQVLGHU DOO RI WKH IDFWRUV VHW IRUWK LQ VHFWLRQ J DQG WKDW

DQDO\VLV IDYRUV GHWHQWLRQ

,,    7KH IRXU IDFWRUV RI VHFWLRQ J ZHLJK LQ IDYRU RI GHWHQWLRQ

       $        7KH 1DWXUH DQG &LUFXPVWDQFHV RI WKH 2IIHQVH &KDUJHG
       ,Q GHWHUPLQLQJ ZKHWKHU WKHUH DUH FRQGLWLRQV RI UHOHDVH WKDW ZLOO DVVXUH WKH GHIHQGDQW¶V

DSSHDUDQFH DQG WKH VDIHW\ RI WKH FRPPXQLW\ WKH &RXUW PXVW ILUVW FRQVLGHU ³WKH QDWXUH DQG

FLUFXPVWDQFHV RI WKH RIIHQVH FKDUJHG´        86&  J     $QG VHFWLRQ J

VSHFLILFDOO\ GLUHFWV WKH &RXUW WR FRQVLGHU ³ZKHWKHU WKH RIIHQVH    LQYROYHV D    FRQWUROOHG

VXEVWDQFH´ Id.

       :KLOH WKHUH KDV EHHQ RQH FKDQJH LQ WKH IDFWV VLQFH WKH 0DJLVWUDWH -XGJH LVVXHG KLV GHWHQWLRQ

PHPRUDQGXP ± WKDW WKH ZKLWH VXEVWDQFH VHL]HG RQ -XO\   ZDV KHURLQ DQG QRW

FRFDLQH ± GHIHQGDQW KDV QRW SUHVHQWHG DQ\ HYLGHQFH WKDW ZRXOG RWKHUZLVH DOWHU WKH 0DJLVWUDWH

                                                
-XGJH¶V DQDO\VLV 'HIHQGDQW LV FKDUJHG ZLWK VHULRXV RIIHQVHV LQYROYLQJ PXOWLSOH VDOHV RI FRFDLQH

FUDFN DQG KHURLQ ± DOO RI ZKLFK DUH KLJKO\ DGGLFWLYH DQG FDQ EH GHDGO\ 7KH DPRXQWV RI WKHVH

VXEVWDQFHV WKDW GHIHQGDQW VROG DUH QRW LQVLJQLILFDQW DQG +XQW¶V LQYROYHPHQW ZDV QRW DQ LVRODWHG

HYHQW 7KHUHIRUH WKH QDWXUH DQG FLUFXPVWDQFHV RI WKH FKDUJHG RIIHQVH ZHLJK LQ IDYRU RI GHWHQWLRQ

       %       7KH :HLJKW RI WKH (YLGHQFH $JDLQVW WKH 'HIHQGDQW
       7KH ZHLJKW RI WKH HYLGHQFH DJDLQVW +XQW LV YHU\ VWURQJ 7KH HYLGHQFH LQFOXGHV PXOWLSOH

LQWHUFHSWHG FRQYHUVDWLRQV ± ZKLFK GR QRW LQYROYH DQ\ VRUW RI FRPSOLFDWHG FRGH DQG DUH QRW

SDUWLFXODUO\ KDUG WR XQGHUVWDQG ± DV ZHOO DV WKH GUXJV IRXQG RQ KLV SHUVRQ DW WKH WLPH RI KLV DUUHVW

RQ -XO\   0RUHRYHU WKH TXDQWLW\ DQG SDFNDJLQJ RI WKH QDUFRWLFV LV FRQVLVWHQW ZLWK DQ LQWHQW

WR VHOO WKHP

       &RXUWV LQ RWKHU FLUFXLWV KDYH FDXWLRQHG WKDW D GLVWULFW FRXUW DVVHVVLQJ WKH ZHLJKW RI WKH

HYLGHQFH PXVW QRW FRQVLGHU WKH HYLGHQFH RI GHIHQGDQW¶V JXLOW EXW UDWKHU PXVW FRQVLGHU RQO\ WKH

ZHLJKW RI WKH HYLGHQFH RI GHIHQGDQW¶V GDQJHURXVQHVV Stone  )G DW  see also United

States v. Gebro  )G   WK &LU  KROGLQJ WKDW VHFWLRQ J ³QHLWKHU

UHTXLUHV QRU SHUPLWV D SUHWULDO GHWHUPLQDWLRQ RI JXLOW´ (YHQ XQGHU WKLV VWDQGDUG WKH HYLGHQFH

SURIIHUHG E\ WKH JRYHUQPHQW LQGLFDWHV WKDW GHIHQGDQW SDUWLFLSDWHG LQ D FRQVSLUDF\ WR VHOO H[WUHPHO\

KDUPIXO DQG DGGLFWLYH GUXJV ZKLFK SODFHG SHRSOH LQ WKH FRPPXQLW\ DW ULVN :KHQ WKH &RXUW DOVR

FRQVLGHUV WKH HYLGHQFH OLQNLQJ GHIHQGDQW WR DWWHPSWLQJ WR REWDLQ D KDQGJXQ WKH HYLGHQFH RI

GHIHQGDQW¶V GDQJHURXVQHVV EHFRPHV HYHQ VWURQJHU

       6R WKLV IDFWRU DOVR ZHLJKV LQ IDYRU RI GHWHQWLRQ

       &       7KH +LVWRU\ DQG &KDUDFWHULVWLFV RI WKH 'HIHQGDQW
       7KH &RXUW LV DOVR UHTXLUHG WR FRQVLGHU WKH KLVWRU\ DQG FKDUDFWHULVWLFV RI WKH GHIHQGDQW

LQFOXGLQJ WKH GHIHQGDQW¶V ³FKDUDFWHU SK\VLFDO DQG PHQWDO FRQGLWLRQ IDPLO\ WLHV HPSOR\PHQW

ILQDQFLDO UHVRXUFHV OHQJWK RI UHVLGHQFH LQ WKH FRPPXQLW\ FRPPXQLW\ WLHV SDVW FRQGXFW KLVWRU\

                                                 
UHODWLQJ WR GUXJ RU DOFRKRO DEXVH FULPLQDO KLVWRU\ DQG UHFRUG FRQFHUQLQJ DSSHDUDQFH DW FRXUW

SURFHHGLQJV´  86&  J$ 7KH &RXUW PXVW DOVR FRQVLGHU ³ZKHWKHU DW WKH WLPH RI

WKH RIIHQVH RU DUUHVW WKH SHUVRQ ZDV RQ SUREDWLRQ RQ SDUROH RU RQ RWKHU UHOHDVH SHQGLQJ WULDO

VHQWHQFLQJ DSSHDO RU FRPSOHWLRQ RI VHQWHQFH IRU DQ RIIHQVH XQGHU )HGHUDO 6WDWH RU ORFDO ODZ´

Id.  J%

        +HUH WKH HYLGHQFH RI +XQW¶V IDPLO\ WLHV DQG HPSOR\PHQW LV SRVLWLYH DQG QRW FRQWUDGLFWHG

E\ WKH JRYHUQPHQW %XW GHIHQGDQW¶V SUHYLRXV FULPLQDO KLVWRU\ SDUWLFXODUO\ WKH QDUFRWLFV DQG

ILUHDUPV RIIHQVHV FRQFHUQV WKH &RXUW ,Q 'HFHPEHU  GHIHQGDQW ZDV VHQWHQFHG WR RQH \HDU¶V

SUREDWLRQ IRU FDUU\LQJ DQ XQUHJLVWHUHG ILUHDUP ± DQG WKHUH ZDV DQ DWWHPSW WR REWDLQ D KDQGJXQ LQ

WKLV FDVH ,Q -XQH  KH UHFHLYHG D VXVSHQGHG VHQWHQFH IRU IDLOXUH WR DSSHDU RQ D PLVGHPHDQRU

FKDUJH ,Q 0D\  +XQW ZDV FRQYLFWHG RI DWWHPSWHG SRVVHVVLRQ ZLWK LQWHQW WR GLVWULEXWH KHURLQ

,Q 1RYHPEHU  KH ZDV FRQYLFWHG RI GLVWULEXWLRQ RI FRFDLQH DQG KH ZDV VHQWHQFHG WR WKUHH

\HDUV¶ LPSULVRQPHQW ZLWK WKLUW\ PRQWKV VXVSHQGHG $QG PRVW SUREOHPDWLF GHIHQGDQW UHFHQWO\

IDLOHG WR FRPSO\ ZLWK WKH WHUPV RI KLV UHOHDVH LQ KLV 6XSHULRU &RXUW FDVHV LQ ZKLFK KH ZDV RUGHUHG

WR VWD\ DZD\ IURP 3RWRPDF *DUGHQV

        2Q -XQH   GHIHQGDQW ZDV DUUHVWHG IRU XQODZIXO HQWU\ DW 3RWRPDF *DUGHQV EDVHG

XSRQ D EDUULQJ QRWLFH WKDW KDG EHHQ LVVXHG RQ 0D\   'HIHQGDQW GRHV QRW GHQ\ WKDW RQ

0D\  D SROLFH RIILFHU RUGHUHG KLP WR VWD\ DZD\ IURP WKH KRXVLQJ SURMHFW IRU VL[W\ GD\V 'HI¶V

6HFRQG 0RW DW  %XW KH DOVR VWDWHV WKDW KH GLG QRW UHFHLYH ZULWWHQ QRWLFH RI WKLV UHVWULFWLRQ Id.

+H QRWHV WKDW RQ WKH HYHQLQJ RI -XQH   KH ZDV QRW ZLWKLQ WKH FRQILQHV RI WKH IHQFH

VXUURXQGLQJ WKH DSDUWPHQW FRPSOH[ EXW KH ZDV GLUHFWO\ DFURVV WKH VWUHHW LQ D VPDOO SDUN KDQGLQJ

RXW ERWWOHV RI ZDWHU EHFDXVH LW ZDV 5DPDGDQ Id. DW ± +XQW DVVHUWV WKDW KH GLG QRW UHDOL]H KH

ZDV LQ YLRODWLRQ RI WKH EDUULQJ QRWLFH LQ WKDW ORFDWLRQ DW WKDW WLPH Id. DW 



                                                  
       'HIHQGDQW¶V FODLP WKDW KH EHOLHYHG WKHUH ZDV QRWKLQJ ZURQJ ZLWK SRVLWLRQLQJ KLPVHOI MXVW

RXWVLGH WKH IHQFH RI WKH YHU\ FRPSOH[ IURP ZKLFK KH KDG EHHQ EDUUHG LV VRPHZKDW KDUG WR VZDOORZ

%XW HYHQ LI WKH &RXUW DVVXPHV WKDW GHIHQGDQW GLG QRW UHDOL]H KH ZDV LQ WKH ZURQJ SODFH ZKHQ KH

UHWXUQHG WR 3RWRPDF *DUGHQV RQ -XQH  WKH WHUPV RI WKH SURKLELWLRQ ZHUH PDGH SHUIHFWO\ FOHDU WR

KLP WKDW GD\ $IWHU KH ZDV DUUHVWHG RQ -XQH  WKH FRXUW UHOHDVHG KLP EXW LW LPSRVHG D VWD\ DZD\

RUGHU WKDW GHOLQHDWHG WKH ERXQGDULHV RI WKH SDUWLFXODU DUHD KH ZDV WR DYRLG See 6WD\ $ZD\1R

&RQWDFW 2UGHU ([  WR 'HI¶V 6HFRQG 0RW >'NW  @ ³6WD\ $ZD\1R &RQWDFW 2UGHU´ DW 

'HIHQGDQW ZDV QRW VLPSO\ RUGHUHG WR VWD\ DZD\ IURP 3RWRPDF *DUGHQV WKH FRXUW VSHFLILHG DW WKH

DUUDLJQPHQW WKDW KH ZDV QRW WR UHWXUQ WR WKH DUHD ERXQGHG E\ 3HQQV\OYDQLD $YHQXH 6( WK 6WUHHW

6( . 6WUHHW 6( DQG WK 6WUHHW 6( Id. 7KLV RUGHU FRXOG QRW KDYH EHHQ PRUH FOHDU ,QGHHG

DFFRUGLQJ WR GHIHQGDQW KH ZDV HYHQ VKRZQ D PDS RI WKH DUHD IURP ZKLFK KH ZDV EDUUHG 'HI¶V

6HFRQG 0RW DW  see also 6WD\ $ZD\1R &RQWDFW 2UGHU DW  $YRLGLQJ WKLV DUHD GRHV QRW VHHP

OLNH LW ZRXOG EH WRR RQHURXV D UHTXLUHPHQW VLQFH GHIHQGDQW OLYHV LQ 0DU\ODQG KH ZRUNV LQ &OLQWRQ

0DU\ODQG see 'HI¶V 6HFRQG 0RW DW  ([  WR 'HI¶V 6HFRQG 0RW DQG KH DWWHQGV D PRVTXH

ORFDWHG LQ 1RUWKHDVW DQG QRW 6RXWKHDVW '& See 'HI¶V 6HFRQG 0RW DW 

        RQ -XO\   WZR ZHHNV DQG RQH GD\ DIWHU KH ZDV UHOHDVHG XQGHU WKH FRXUW¶V

VXSHUYLVLRQ GHIHQGDQW ZDV DUUHVWHG DW  , 6WUHHW 6( ULJKW LQ WKH PLGGOH RI WKH SURKLELWHG DUHD

See 3UHWULDO 6HUYLFHV 5HSRUW $W WKLV SRLQW 5DPDGDQ ZDV RYHU DQG GHIHQGDQW ZDV QRW IRXQG

KDQGLQJ RXW ZDWHU ± KH ZDV IRXQG ZLWK DSSUR[LPDWHO\ WKLUW\ JUDPV RI KHURLQ DQG IRXU ]LSV

FRQWDLQLQJ KHURLQ ,Q RWKHU ZRUGV GHIHQGDQW KDV FOHDUO\ GHPRQVWUDWHG DQ LQDELOLW\ WR FRPSO\ ZLWK

KLV FRQGLWLRQV RI UHOHDVH

       0RUHRYHU DIWHU GHIHQGDQW ZDV DUUHVWHG RQ -XO\   DQG UHOHDVHG LQWR WKH +LJK ,QWHQVLW\

6XSHUYLVLRQ 3URJUDP ³+,63´ KH FRQWLQXHG WR EH DFWLYHO\ LQYROYHG LQ WKH VDOH RI QDUFRWLFV $V



                                                 
GLVFXVVHG DERYH KH SDUWLFLSDWHG LQ D VHULHV RI SKRQH FDOOV DQG WH[W PHVVDJHV UHODWHG WR GUXJ

WUDIILFNLQJ RQ -XO\   DQG  $QG RIILFHUV LQWHUFHSWHG SKRQH FDOOV RQ -XO\  DQG  GXULQJ

ZKLFK GHIHQGDQW DWWHPSWHG WR REWDLQ D KDQGJXQ 1HLWKHU VHOOLQJ GUXJV QRU EX\LQJ KDQGJXQV RQ

WKH VWUHHW FRPSRUWV ZLWK WKH FRQGLWLRQV RI +,63

       1RWZLWKVWDQGLQJ GHIHQGDQW¶V SRWHQWLDO HPSOR\PHQW DQG IDPLO\ WLHV KH KDV EHHQ LQYROYHG

LQ WKH VDOH RI QDUFRWLFV IRU TXLWH VRPH WLPH DQG KH KDV GHPRQVWUDWHG DQ LQDELOLW\ WR FRPSO\ ZLWK

FRQGLWLRQV RI UHOHDVH 6R WKH KLVWRU\ DQG FKDUDFWHULVWLFV RI WKH GHIHQGDQW ZHLJK LQ IDYRU RI

GHWHQWLRQ

       '      7KH 1DWXUH DQG 6HULRXVQHVV RI WKH 'DQJHU WR $Q\ 3HUVRQ RU WKH &RPPXQLW\
               7KDW :RXOG EH 3RVHG E\ WKH 'HIHQGDQW¶V 5HOHDVH
       $OWKRXJK LW LV IDLU WR VD\ WKDW GHIHQGDQW GRHV QRW KDYH D UHFRUG RI YLROHQFH DQG KH LV QRW

FKDUJHG ZLWK YLROHQW RIIHQVHV LW LV DOVR IDLU WR VD\ WKDW SHGGOLQJ KHURLQ DQG FUDFN DQG WU\LQJ WR SXW

KLPVHOI LQ D SRVLWLRQ WR GR VR ZKLOH DUPHG SXWV WKH FRPPXQLW\ DW ULVN $QG WKH &RXUW KDV HYHU\

UHDVRQ WR EHOLHYH WKDW WKLV FRQGXFW ZRXOG QRW VWRS LI GHIHQGDQW ZHUH WR EH UHOHDVHG LQWR +,63

EHFDXVH KH ZDV DOUHDG\ JLYHQ WKDW RSSRUWXQLW\ DQG KH ZDV XQDEOH WR FRPSO\ ZLWK KLV FRQGLWLRQV

RI UHOHDVH IRU HYHQ RQH PRQWK 6R WKH &RXUW ILQGV WKDW WKLV IDFWRU DOVR ZHLJKV LQ IDYRU RI GHWHQWLRQ

       7KHUHIRUH EDVHG XSRQ D FRQVLGHUDWLRQ RI DOO RI WKH HYLGHQFH WKH &RXUW ILQGV WKDW WKHUH LV

QR FRQGLWLRQ RU FRPELQDWLRQ RI FRQGLWLRQV WKDW ZRXOG UHDVRQDEO\ DVVXUH WKH VDIHW\ RI WKH

FRPPXQLW\ LI GHIHQGDQW +XQW ZHUH UHOHDVHG




                                                  
                                          &21&/86,21

       $IWHU FRQVLGHULQJ WKH UHEXWWDEOH SUHVXPSWLRQ XQGHU VHFWLRQ H$ DQG DOO RI WKH

IDFWRUV VHW IRUWK LQ VHFWLRQ J WKH &RXUW ILQGV E\ FOHDU DQG FRQYLQFLQJ HYLGHQFH WKDW QR

FRQGLWLRQ RU FRPELQDWLRQ RI FRQGLWLRQV H[LVW WKDW ZRXOG UHDVRQDEO\ DVVXUH WKH VDIHW\ RI WKH

FRPPXQLW\ LI GHIHQGDQW +XQW ZHUH UHOHDVHG ,W LV WKHUHIRUH KHUHE\

       25'(5(' WKDW GHIHQGDQW¶V 0RWLRQ IRU %RQG 0RGLILFDWLRQ >'NW  @ DQG GHIHQGDQW¶V

6HFRQG 0RWLRQ IRU %RQG 0RGLILFDWLRQ >'NW  @ DUH '(1,(' DQG GHIHQGDQW ZLOO EH KHOG

ZLWKRXW ERQG

       62 25'(5('




                                           $0< %(50$1 -$&.621
                                           8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( )HEUXDU\